DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … automatically creating a data corpus to support a research study under an Operating System (OS) built in File System that provides a privacy legal framework wherein the Operating System (OS) enforces file access based on user consent metadata within a storage of an information handling system (a local node) that includes a processor and a memory accessible by the processor, the method comprising: receiving a request to build a study cohort by collecting information related to a plurality of people according to a collection request from a user; validating an authority of the request from the user to form a request assessment of one of proceed to collect information and do not proceed to collect information; in response to the assessment of proceeding to collect information further comprising: checking a file policy associated with each file containing personal data to verify a type of processing consented by the corresponding individual for their data; transforming and copying information related to the plurality of people according to the collection request, the request assessment, the consent information as part of each file's metadata, and the privacy legal framework based on source files wherein each source file has a source file consent permission to form copied content; and utilizing the copied content to process the collection request…in combination and relationship with the rest of claim as being claimed in claims 1, 12, 16.
Therefore, claims 2-11, 13-15, 17-20 are allowable as being dependent upon independent claims 1, 12, 16.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to automatically creating a data corpus to support a research study under a privacy legal framework.

Dove et al (Pub. No. US 2012/0254320); “Distributing Collected Information to Data Consumers Based on Global User Consent Information”;
-Teaches the information management system includes a consent management module…which includes functionality for receiving and storing consent information in one or more data stores…see par. 38-39.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436